Citation Nr: 0714389	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-16 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
central choriorentinitis, with blindness, left eye.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from January 1949 to 
January 1955.

This matter is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  By decision dated in November 1956, the RO denied the 
veteran's claim for impaired vision of the left eye, 
diagnosed as central choriorentinitis, with blindness, left 
eye; he did not appeal that decision and it became final.  

2.  The RO's November 1956 decision represents the last final 
disallowance of entitlement to service connection for 
impaired vision of the left eye on any basis. 

3.  Evidence received since the RO's November 1956 decision, 
which consists primarily of the veteran's statements, does 
not relate to a necessary unestablished fact or raise a 
reasonable possibility of substantiating the claim for 
impaired vision of the left eye.


CONCLUSION OF LAW

The evidence received since the RO's November 1956 decision 
denying the claim for entitlement to service connection for 
central choriorentinitis, with blindness, left eye, is not 
new and material; thus, the claim remains final.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unappealed rating decisions by the RO are final with the 
exception that a claim may be reopened by submission of new 
and material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 
2002).  When a veteran seeks to reopen a claim based on new 
evidence, VA must first determine whether the additional 
evidence is "new" and "material."  Smith v. West, 12 Vet. 
App. 312 (1999).

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the credibility of the evidence 
is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

VA regulation defines "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  If the evidence is new and material, 
the next question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 38 C.F.R. 
§ 3.156(a) (effective in August 2001).  As the veteran filed 
his claim in May 2004, this version of 38 C.F.R. § 3.156(a) 
is applicable in this case.

Historically, the RO denied a claim for service connection 
for impaired vision of the left eye in November 1956 on the 
basis that he had a pre-existing left eye disorder that was 
not aggravated by service.  Notice was mailed to the veteran 
in December 1956.  The veteran did not appeal this decision 
and it became final.

In May 2004, he sought to reopen a claim for blindness in one 
eye.  The Board notes that the law then, just as it does now, 
provides that service connection will be granted if it is 
shown that a veteran has a disability resulting from an 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2006).  

There are no medical records submitted in support of the 
veteran's claim and he has not asserted that any exist to 
support his claim.  The RO attempted to obtain VA clinical 
records regarding eye treatment from the veteran's 
geographical area but none were found.  

In addition, the veteran has vigorously maintained that in-
service records from Nagoya Hospital (Japan) and Langley Air 
Force Base were missing from his service medical records.  
Multiple attempts to obtain these records were unsuccessful, 
which is well documented in the claims file.  Therefore, the 
Board has no additional medical evidence to consider.

In support of his claim, the veteran submitted numerous 
statements regarding the development of his blindness during 
his period of active duty.  He has disputed various findings 
in the November 1956 rating decision and asserted that the 
November 1956 RO decision failed to properly adjudicate his 
claim.  

By the language and the general tenor of the veteran's 
written statements, it appears that he may be raising a claim 
for clear and unmistakable error (CUE) in the November 1956 
rating decision.  As that claim has not been raised by the 
veteran at the RO or adjudicated below, it is not before the 
Board at this time.  If the veteran desires to pursue a CUE 
claim, he must raise it with specificity at the RO.  

Further, the Board has reviewed the multiple written 
statements submitted by the veteran.  In effect, he maintains 
that he developed left eye blindness while on active duty, 
which he contends has continued through the present time.  
Although these recent statements were offered since the 
November 1956 decision, this evidence is basically the same 
arguments that the veteran has maintained all along.  A 
simple reiteration of the facts is not sufficient to reopen a 
previously denied claim.  

Accordingly, the Board concludes that the veteran's written 
statements are not "new" and "material" to reopen his 
claim as required under the applicable statutory and 
regulatory provisions.  Moreover, he is not competent to 
establish a medical relationship between a current medical 
disorder and any incident of his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Where, as here, resolution of the issue turns on a medical 
matter, lay statements, alone, cannot serve as a predicate to 
reopen a previously disallowed claim.  See Moray v. Brown, 5 
Vet. App. 211 (1993).

In sum, the Board finds that the additional evidence with 
respect to left eye blindness submitted since the November 
1956 decision is not new and material, does not raise a 
reasonable possibility of substantiating the veteran's claim, 
and does not warrant reopening of the claim of service 
connection.  Accordingly, the RO's November 1956 decision is 
final and the veteran's claim to reopen is denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  In addition, VA must inform the 
veteran what evidence would be necessary to substantiate the 
elements required to establish service connection that were 
found insufficient in the previous denial.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The veteran was notified of the VCAA as it applies to his 
present appeal by correspondence dated in August 2004.  He 
has been provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  

The VCAA notice letter provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2006).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA and the Board finds that the 
provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records are associated with the file.  As noted above, an 
attempt was made to associate additional service records 
identified by the veteran but those records could not be 
found, despite reasonable attempts to do so.  In addition, an 
attempt was made to associate VA clinical records with the 
claims file and no records were found for the veteran.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  A 
specific VA medical opinion is not needed to consider whether 
the veteran has submitted new and material evidence but, 
rather, the Board has reviewed all the evidence submitted to 
the claims file since the last final denial.  Therefore, a 
remand for a VA examination or opinion is not warranted.  

Furthermore, in this appeal, the veteran was provided with 
notice of the type of evidence necessary to establish an 
increased rating and effective date by correspondence dated 
in March 2006.  Any questions as to the rating and 
appropriate effective date to be assigned are moot as the 
claim has been denied.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

The application to reopen a claim of entitlement to service 
connection for central choriorentinitis, with blindness, left 
eye is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


